            Case 1:20-cv-05747-PAE Document 94 Filed 05/10/21 Page 1 of 1


    CENIEIFOI

-
                      666 Broadway, 7th Floor
                      New York, New York 10012

CINIIIIUIIONll        212-614-6464
                      ccrjustioe.org




                                                                      May 7, 2021

   Hon. Paul A. Engelmayer
   United States District Judge
   Southern District ofNew York
   40 Foley Square
   New York, NY 10007

   Dear Judge Engelmayer:

           We represent Plaintiffs in the matter D.J.C. V. et al. v. United States of America, No. 20-
    cv-5747 (PAE). On April 30, 2021, Plaintiffs advised the Court that the parties were
    contemplating seeking a stay of proceedings in this case in order to discuss the possibility of
    settlement. With the Government's consent, Plaintiffs now formally move this court to hold all
    proceedings, including discovery, in abeyance so that the parties can more fully focus on
    settlement discussions. The parties contemplate being able to give the Court a status update on
    June 11, 2021.

           We thank the Court for considering this request.




                                                              Respectfully submitted,



                                                              Ghita Schwarz
                                                              Senior Staff Attorney




                                                 Granted. This case is stayed pending the parties'
                                                 settlement negotiations. The parties are directed
                                                 to submit a joint status report on June 11, 2021,
                                                 and every 30 days thereafter until settlement is
                                                 reached or the parties believe that the case
                                                 should no longer be stayed.

                                                       SO ORDERED.


                                                                           PAUL A. ENGfilYER
                                                 May 10, 2021              United States District Judge
